DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed 03/16/2021 has been entered. Claim 3 is now cancelled and claims 1-2, and 4-5 remain pending in the application. The applicant's amendments to the specification and the claims have rendered moot all of the previously applied rejections under 35 USC 112(b) and 35 USC 112(a). However, the amendments have necessitated new rejections under 35 USC 112(b). Additionally, the amendments to the claims have rendered moot the previously applied interpretations under 35 USC 112(f) through the removal of the recitations of generic placeholders. 
With regards to the previously applied rejections under 35 USC 101 of claims 1-2, and 4-5, the applicant remarks that the new amendments to the claims cause the claims to not be directed to a judicial exception without significantly more and also not be directed to or encompassing a human organism. The examiner respectfully disagrees with this remark. While the claims are no longer directed to or encompassing a human organism, the claims amendments do not amount to significantly more than the judicial exceptions present, and additionally do not integrate the judicial exceptions into a practical application. Therefore the 101 rejection for claims 1-2 and 4-5 is now updated in the office action below.
The applicant’s arguments regarding the previously applied rejections under 35 USC 103 are rendered moot by the indication of allowable subject matter over the prior art below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an apparatus, however claim 1 recites method steps in the apparatus claim. In particular the apparatus claim 1 recites “the processor compares each of the first amplitudes of the body motion component signal repeatedly detected to second amplitude of a signal… and to third amplitude of noise possessed and outputs a notice based on a comparison result.” This represents a method step of performing a comparison, and the step of outputting a notice based on a result. Claim 1 further recites the method steps of “[if] the first amplitude changes to a value equal to or less than the third amplitude, the processor ends detecting the first amplitudes.” This represents a further condition of the comparing method step recited earlier in claim 1. For the purposes of examination this claim will still be interpreted as being 
Claim 1 recites “the processor compares each of first amplitudes of body motion component signal repeatedly detected to second amplitude of a signal of a motion component of shaking of a surface of hot water in a bathtub in a bathroom or a signal of a motion component of flowing water discharged from a shower in the bathroom… and to third amplitude of noise” This limitation is indefinite because it is unclear if the “second amplitude” is a “second” value of “a signal of a motion component… of hot water” or if the second amplitude is simply the second value in a list of three values. It is similarly indefinite because it is unclear if there are three separate “noise” values, or if the “noise possessed” is simply the third parameter in a list of three items. Additionally, the rest of the claim does not provide a basis for how a signal of motion component of water is defined or captured. Consulting the specification of the instant application in paragraph 0111 and 0113 leads to the conclusion that the device compares the amplitude of the body motion component of the signal with an amplitude level of the motion of water in a bath or a shower which was previously stored. Therefore for the purposes of examination this claim limitation will be read to mean that amplitudes of body motion component signal are compared to a stored amplitude value of “a signal of motion component of shaking of a surface of hot water in a bathtub in a bathroom or a signal of a motion component of flowing water discharged from a shower in the bathroom” and to an amplitude of noise. In summary, the recitations of “first”, “second”, and “third” are being interpreted to number three distinct items in a list, and not to refer to the number of the 
Claim 1 recites “third amplitude of noise possessed.” This renders claim 1 indefinite because it is unclear what possesses the noise. The specification of the instant application in paragraph 0048 indicates that a “noise level” corresponds to a stored value from the signal when there is no motion from water. Therefore for the purposes of examination this limitation of “noise possessed” will be interpreted to refer to an amplitude of signal noise when no water is present and when a room is unoccupied.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 1 recite(s):
Detecting a body motion component signal corresponding to a body motion component that is motion of a body using a Doppler frequency shift algorithm, based on the radio wave.
The above limitation is an example of the mental process of identifying a body motion component inside a provided radio wave signal using a Doppler frequency shift algorithm applied to a general purpose computer in the form of a 
Comparing amplitudes of the body motion component signal, to the signal of a motion component of water movement in a bathtub or shower, and to a noise level of the room.
The above limitation is an example of the mental process of comparing between three given values applied to a general purpose computer in the form of a processor. Applying judicial exceptions to a general purpose computer such as a processor does not serve to integrate the abstract idea into to a practical application, or cause the judicial exception to amount to significantly more than the abstract idea – see MPEP 2106.05(f)
Based on a comparison between the first and second values, outputting a notice. 
This is an example of the generic post-solution activity of merely outputting the result of the abstract idea as a notification.
Determining that the first amplitude changes to a value equal to or less than the third amplitude, and stopping the method if this condition is met.
The above limitation is an example of the mathematical formula or mental process of determining that one value is smaller than or larger than another applied to a general purpose computer in the form of a processor. Applying judicial exceptions to a general purpose computer such as a processor 
The above judicial exceptions are not integrated into a practical application because the additional elements do not amount to significantly more than the judicial exceptions or provide an inventive concept. For example, the additional element of a “processor” represents a generic computer that serves as a tool to perform the respective abstract ideas of the claim which does not serve to integrate the judicial exceptions into a practical application – see MPEP 2106.05(f). The additional elements of a “transmitting antenna that transmits a radio wave,” and the “a receiving antenna that receives the radio wave reflected,” represent the insignificant pre-solution activity of data collection using generic sensors – see MPEP 2106.05(g). The additional element of “[outputting] a notice based on a comparison result” amounts to the generic post-solution activity of outputting the result of the abstract idea. This post-solution activity amounts to the processor merely sending an abstract signal of an output does not serve to integrate the abstract ideas into a practical application – see MPEP 2106.05 (g). These additional elements also do not serve to present an inventive concept or amount to significantly more for the same reasons (MPEP 2106.05(g) and MPEP 210605(f)). Additionally, the additional elements of “transmitting antenna,” and “receiving antenna” further do not serve to cause the claim limitations to amount to significantly more than the judicial exceptions because they embody a generically recited radar system for measuring movements of the human anatomy which is well-understood, routine, conventional activity as evidenced by NPL document Microwave Noncontact Measurement of Pulse Wave Velocity for Healthcare Applications to Li Lu et al. on Page 1, Section I Introduction, where it states that a noncontact approach for monitoring breathing and heartbeat has attracted wide interests from the microwave and healthcare community, and the technology of Doppler phase modulation effect has been used to monitor heartbeat and respiration rates. Therefore, the additional elements of the claim do not integrate the judicial exceptions of the claim into a practical application or provide an inventive concept and it is not evident from the disclosure what precludes the mental performance of the mental processes recited in the claim.
Regarding claims 2, and 4-5:
These claims simply amount to further limiting the abstract ideas of claim 1.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, US 2016/0170017 A1 to Ho et al. (hereinafter Ho) in view of US 2017/0109481 to Johnson et al. (hereinafter Johnson), are seen to be the best combination to teach the new limitations presented therein. However, these references do not teach the new limitations as currently interpreted above of comparing each of amplitudes of the body motion component signal repeatedly detected to second amplitude of a signal of a motion component of shaking of a surface of hot water in a bathtub in a bathroom or a signal of a motion component of flowing water discharged from a shower in the bathroom. This is due to the fact that Ho and Johnson only disclose comparisons of a noise level, calibrated or previously measured in a room, to a measurement of an occupied room. The references do not disclose a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791